GLADNEY, Judge.
This case was consolidated for purposes of trial with that of Red Ball Motor Freight, Inc. v. Foster & Creighton Company et al., 215 So.2d 347, this day decided. In the instant action plaintiff, Foster & Creighton Company, seeks recovery from Melvin E. Parker and V. V. Parker in the full sum of $1,528.18 for damages it sustained in the accident which occurred on April 16, 1965 when beams and falsework of its construction job on the overpass of 1-20 at Hearne Avenue were struck by the loaded truck owned by Melvin E. Parker.
For the reasons stated in case No. 11,085 the judgment rendered herein by the trial court in favor of Foster & Creighton Company and against Melvin E. Parker and V. V. Parker is annulled, reversed and set aside, and it is ordered that there he judgment in favor of Melvin E. Parker, plaintiff in reconvention, and against Foster & Creighton Company in the full sum of $1,651.00 with legal interest from date of judicial demand and for all costs.